EXHIBIT G
                                          Expert Report of
                                            Daniel Byrne


   I.      Introduction

The Department of Justice hired me to conduct a review of adults with mental illness who have
received services in one of Mississippi’s State Hospitals within the last few years. The purpose
of the review was to determine for sampled individuals whether prior State Hospital stays could
have been avoided or shortened with reasonable community-based mental health services;
whether the individual – if not in a State Hospital – remained at serious risk of returning to a
State Hospital absent reasonable community-based mental health services; whether the
individual opposed community living; and whether the individual was appropriate for, and
could benefit from, community-based mental health services. This report sets forth my opinions
and reasons for those opinions.

   II.     Expert Qualifications

I am a licensed independent clinical social worker with 37 years of experience overseeing and
providing mental health services to individuals with significant mental health disabilities. During
my career, I have directly provided mental health services to individuals in publicly operated
psychiatric hospitals as well as integrated community service settings; supervised the delivery
of mental health services in community and inpatient settings; and trained other mental health
professionals on the appropriate delivery of quality mental health services.

I have provided community-based services to adults and children with mental illness with a full
range of diagnoses, symptoms, and needs. In my experience, individuals with serious mental
illness, just like individuals without mental illness, want to control their own lives, have families,
have meaningful relationships, have paid employment that offers a stable income and
enjoyment, and contribute to their communities. Through my decades of experience, I have
found that for most people with severe mental illness, these goals are achievable with the
assistance of quality, evidence-based community mental health services.

I have successfully served individuals with severe mental illness and symptoms in the
community. This includes people with mood disorders (e.g. Bipolar Affective Disorder and
Major Depressive Disorder), psychotic disorders (e.g. Schizophrenia), trauma, personality
disorders (e.g. Borderline Personality Disorder), and anxiety disorders. I have successfully
served in the community people who have experienced lengthy and episodic periods of
homelessness, criminal justice involvement, and repeated evictions. Many of these individuals

                                                  1
                                                                        CONFIDENTIAL INFORMATION
                                                                      SUBJECT TO PROTECTIVE ORDER
had difficulty maintaining meaningful social relationships and a history of being unable to
provide for their basic needs of food, clothing, and shelter because of their mental illness. I
have helped these people maintain productive and fulfilling lives in their communities, avoid
unnecessary hospital admissions, and move from public hospitals to the community after years
of institutionalization.

My graduate level professional education began at Howard University School of Social Work,
where I was awarded a full scholarship by the National Health Service Corps to study medical
social work. After graduation, I had the opportunity to work at the Lobatse Psychiatric Hospital
in Lobatse, Botswana as a Social Service Officer. In 1981, I was commissioned in the United
States Public Health Service (USPHS) and served as a Health Services Officer at clinics in Florida
and at Saint Elizabeths Hospital in Washington, D.C. Saint Elizabeths Hospital is a public
psychiatric hospital founded in 1852. It is comparable to and functions like a State Hospital.

While working at Saint Elizabeths Hospital, my first position was in the Office of Outplacement
Services where staff members determined the appropriateness for community placement of
referred patients who were approaching discharge and candidates for outplacement to
community settings. I was directly involved in making those determinations, which were based
upon review of the records, coordination with the treatment team, and discussions with
patients and their families.

After leaving USPHS, I began working for a private Federal contractor, Mediflex HBO at Saint
Elizabeths. I was the manager of the Benefits Assistance Unit, the business office entity that
ensured benefits identification, acquisition, and maintenance for patients who were, for the
most part, scheduled to be discharged from the Hospital and reside in community settings.

Assuring that patients had a source of income and public insurance benefits (Medicaid and Part
B Medicare) was essential for successful transition from the Hospital to the community. In the
event of decompensation in a community setting, persons were able to access Medicaid
supported mobile and site-based crisis services for clinical stabilization, diverting them from
hospitalization. Enrollment in Medicaid also enabled the District of Columbia to draw down
federal Medicaid dollars for their community-based services.

At Saint Elizabeths Hospital, I supervised child and adolescent services, served as the Chief
Social Worker at the Child and Adolescent Services Administration, and Forensic Supervisory
Social Worker at the District youth detention center, Oak Hill, in suburban Maryland.
Additionally, I worked as a quality improvement officer at Saint Elizabeths where service
planning, service provision, and program evaluation were assessed, and recommendations
formulated for overall improvement. Finally, my last position at the Hospital was Risk Manager.
This position involved investigations of serious reportable incidents, allegations of abuse,
                                                 2
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
seclusion and restraint violations, patient safety concerns, health care fraud allegations,
formulations of corrective actions, and mitigation of all identified risks. It also included infection
control and polypharmacy concerns.

While working at the Department of Mental Health Core Services Agency as the Acting Director
of Quality Improvement, I supervised staff who reviewed content and quality of services
provided by our Assertive Community Treatment (ACT) teams and other providers of ACT
services. We reviewed these services to determine whether they followed the applicable
standards and whether they achieved the recovery goals of the services, including reducing
hospital admissions, diverting unnecessary inpatient admissions, and fostering community
integration.

We measured quality of the ACT teams based on the outcomes they achieved in individuals’
lives and against national fidelity standards for ACT teams. Quality ACT teams successfully
maintained people in community settings, with few inpatient psychiatric admissions (in Saint
Elizabeths or other settings). The ACT teams achieved this by using a person-centered
treatment model that focused on the person’s recovery goals; proactively monitoring people on
a regular basis and reacting quickly to address indications of destabilization; and addressing the
person’s needs related to supportive housing, benefits assistance, and employment, social and
recreational activities. These successful ACT teams served people in the community who had
been institutionalized for years, or institutionalized repeatedly, had ongoing symptoms, and
episodically severe symptoms. Before they started receiving ACT, many of these people were
thought to be “treatment resistant” in that they refused treatment, were disinclined to take
medication, and lacked insight into their mental illness. We also examined the content and
quality of intensive community support services, including case management functions, for
efficacy and efficiency using federal and state metrics. I was subsequently promoted to Risk
Manager at the Department of Mental Health and reviewed, mitigated, and improved identified
clinical risks, using continuous quality improvement principles.

My final position at the Department of Mental Health was a promotion to be Director of Quality
improvement for the entire Department. This encompassed Saint Elizabeths Hospital, the D.C.
Core Services Agency, and the Mental Health Authority. I oversaw audits of clinical services and
financial costs associated with the provision of those services. The Department performed the
audits on providers in its network, based on applicable federal Medicaid statutes and District of
Columbia laws. The audits were of all clinical services, including supported housing, supported
employment, ACT, community support services, medication-somatic services, rehabilitation day
services, diagnostic assessment, and counseling-psychotherapy services.

As DMH Director of Quality Improvement, I worked with District and Saint Elizabeths Hospital
leaders to address and resolve the ADA Olmstead violations and professionally inadequate care
                                                  3
                                                                        CONFIDENTIAL INFORMATION
                                                                      SUBJECT TO PROTECTIVE ORDER
identified by the Department of Justice relative to individuals at the Hospital. After I retired
from government, I served as a consultant to the DMH and trained clinical staff members (on
the civil and forensic divisions) on person centered treatment planning, an element identified in
the plan of correction for the Hospital. Person centered treatment planning is a collaborative
process between the individual and the mental health clinicians that maximizes the individual’s
own strengths, and focuses on the individual’s capabilities, preferences, and goals. It fosters
recovery and creates “buy in” from the individual on the treatment plan, which encourages
treatment adherence and increased community tenure. It is the professional standard for
mental health treatment planning both in the community and inpatient care.

I also have significant experience working with community provider organizations. From August
2014 through January 2015, I was the Interim CEO of Capital Community Services, a District of
Columbia, Department of Mental Health certified core services agency that provided ACT and
community support services. While Interim CEO, I conducted clinical audits and analyses of the
ACT teams and provided recommendations for improvement. Additionally, I provided clinical
consultation to the ACT Teams and in-service instruction on documentation, dually diagnosed
consumers, compliance, national ACT fidelity metrics, and trauma-informed clinical
interventions.

From February 2015 through May 2016, I worked as a consultant to the ACT Program at Green
Door, a community mental health provider in Washington, D.C. While working with the ACT
teams, I designed and implemented metrics to assess utilization of psychiatric and nursing
services, access to and utilization of supported housing, access to and utilization of primary care
providers, and provision of community-based medication delivery services. I provided clinical
consultation daily at ACT team meetings and I delivered in-service instruction on clinical
documentation, Medicaid and Medicare compliance, national ACT fidelity metrics, revenue
cycle, trauma-informed interventions, dually diagnosed persons in care, and community- based
crisis intervention. From January 2010 to October 2010, I served as an interim Chief Clinical
Officer at a community-based behavioral health agency with four hospitals in South Bend,
Indiana. This CMHC offered an array of community-based services including case management,
community support teams, therapies, psychiatric services, crisis services, and inpatient mental
health treatment for adults and children.

I am a clinical social worker, currently licensed in the District of Columbia and Florida.
Additionally, I am a board-certified diplomate in clinical social work, a national clinical
credential, as well as a member of the Academy of Certified Social Workers, also a national
credential. I have extensive training in psychodynamic psychotherapy and was in private
practice in Washington D.C. for many years.



                                                4
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
   III.    Methodology

I conducted this review in conjunction with five other clinical experts who were overseen by Dr.
Robert Drake. It is my understanding that Dr. Drake received the assistance of a statistician who
drew a random, representative sample of adults with mental illness who received psychiatric
services in one of Mississippi’s four State Hospitals. I completed 35 reviews of individuals
selected in the sample and willing to participate in this review. Narratives and opinions related
to each individual reviewed are included as an attachment.

I interviewed all these individuals following an interview tool prepared by Dr. Drake with input
from the members of the clinical review team. It is my understanding that the Department of
Justice arranged interviews of people currently in a State Hospital through counsel for the State
of Mississippi. It is also my understanding that – for individuals not currently residing at a State
Hospital – the Department of Justice contacted individuals in the sample to explain the purpose
of the review and facilitate the interview between the individual and myself. When individuals
could not be reached by mail or phone, I accompanied Department of Justice staff on visits to
individuals’ last known address to attempt to contact them.

I traveled to Mississippi five times and interviewed individuals in the Jackson, Hattiesburg,
Natchez, McComb, Oxford, and Tupelo regions. Of the 35 interviews, three interviews were
conducted at Mississippi State Hospital, one at Pearl River County Jail, and the remainder at
individuals’ homes and other community locations. Three interviews were conducted by phone
at the request of the individuals. Two individuals were deceased, and interviews were
conducted with family members at their homes. Department of Justice staff accompanied me
for each of the interviews. These staff explained the purpose of the visit and requested the
individual’s consent to participate. Most persons interviewed were courteous, responded to the
questions as best as they could, and offered many helpful suggestions on system
improvements. There were a few interviewees, for differing reasons, who needed a briefer
interview, and I respected those wishes.

In addition to interviews with the individuals, I completed collateral interviews where possible
with family members about their loved one’s experiences with the hospital system as well as
experiences with the community-based behavioral health care providers. I also participated in
several phone conferences with staff from CMHCs, which provided an opportunity for me to ask
for further detail on the care of individuals in my group. For all the interviews, I used qualitative
interviewing, which is a professional standard for clinical social workers and throughout the
mental health field.

I also reviewed clinical records and other documents provided by the State of Mississippi and
the CMHCs regarding the 35 individuals I reviewed. These clinical records included State
                                                 5
                                                                       CONFIDENTIAL INFORMATION
                                                                     SUBJECT TO PROTECTIVE ORDER
Hospital records as well as CMHC community service records. The records, combined with the
interviews, enabled me to form an opinion on the questions presented.
Of the 35 reviews I completed, five were completed in conjunction with another clinical expert 1
to ensure interrater reliability and consistency among reviewers, and I participated in an
additional five interviews (not included in the 35 here) as a secondary interviewer and
developed independent opinions regarding those five reviews. Each of the interviewers made
independent ratings on the key questions and in all ten we had 100% agreement. Dr. Drake also
held regular conference calls with all experts to discuss concerns and issues arising during the
review to ensure consistency across the review.

     IV.      Materials Reviewed

I reviewed some background materials regarding the Mississippi mental health system. I
reviewed the Mississippi Department of Mental Health standards and a PowerPoint regarding
the Mississippi CHOICE supported housing program and research provided by Dr. Bob Drake.
For each interviewee, I reviewed the clinical records provided to me by DOJ. A list of documents
considered is attached.
     V.       Standards

From the interviews and record reviews described above, I was able to assess individuals’ needs
and preferences. This information then allowed me to form opinions regarding each individual
reviewed.

a.         Does not oppose
I determined whether the individual opposes community-based rather than hospital-based
services by using questions designed to elicit their service and residential preferences. Most
individuals made their preferences clear. I also reviewed records that often provided insight
into the person’s desire for community-based living or hospital-based services. In instances
where individuals had a conservator or guardian, I also interviewed the guardian to elicit their
preferences. Between the records and the interviews, I was able to determine from the
individual (and where applicable, the guardian) whether the individual opposes community-
based care rather than hospital-based services.
b.         Is appropriate for and would benefit from community services

I determined whether or not the individual was appropriate for and would benefit from
community services, basing my opinion on my decades of experience with similarly situated

1
                                        (Beverly Bell-Shambley);
                       (Carol Vanderzwaag).

                                                   6
                                                                     CONFIDENTIAL INFORMATION
                                                                   SUBJECT TO PROTECTIVE ORDER
individuals and my understanding of the types of evidence-based services that are likely best
able to meet their needs. I also assessed which particular mental health services are
appropriate for the individual.
In forming the opinions regarding which services the individual was appropriate for and would
benefit from, I considered the person’s treatment history as documented in the records and
through available collateral interviews. In the interview with the individual, I asked questions
designed to understand the person’s goals for community living and service needs.
I also reviewed and used the Mississippi Department of Mental Health standards, particularly
the standards for Programs for Assertive Community Treatment (PACT) (Mississippi’s ACT
service), Community Support Services (Mississippi’s current home-based support service), and
Supported Employment as well as information regarding the CHOICE program (Mississippi’s
supported housing program). I used these documents to guide further my opinions regarding
the services that individuals would benefit from receiving.

The individuals I reviewed have similar mental health treatment needs, community-living
support needs, and symptomatology as the individuals who I have served for decades. My
experience, the materials reviewed, and the interviews enabled me to form opinions regarding
appropriateness for the community and the particular services that would benefit the
individuals I reviewed.

c.   Would have avoided or spent less time in a State Hospital with access to reasonable
community-based services

I determined whether the individual would have avoided or spent less time in State Hospitals in
Mississippi, again based on my decades of experience working with individuals with similar
needs and illnesses both in the community and in a hospital setting. I considered the reasons
why individuals were admitted to the State Hospitals, the community services they were
receiving prior to their admission (if any), and the course of treatment in the State Hospital. I
again pulled from all available sources of information, including reviewing the records and
interviews.

As set forth above and in my curriculum vitae, attached, I have experience serving people with
severe mental illness with services specifically designed to help them achieve stability and
recovery, maintain community living, and avoid admissions to inpatient facilities when possible.
I also have experience determining when individuals are appropriate for transition from an
inpatient setting and conducting effective transition planning. Based on my experience, the
interviews, and the records reviewed, I formed opinions regarding whether individuals would
have avoided or spent less time in a State Hospital with access to reasonable community-based
services.

                                                7
                                                                     CONFIDENTIAL INFORMATION
                                                                   SUBJECT TO PROTECTIVE ORDER
d.         Is at serious risk of institutionalization in a State Hospital

Finally, I determined whether the individual reviewed was at serious risk of institutionalization
(short or long-term) in a State Hospital at the time of the interview. This determination was
made only for those individuals reviewed who were not in a State Hospital at the time I
interviewed them. In making these determinations, I again pulled from my own experience as a
clinical social worker. I considered the individual’s history of hospitalization, the presence and
efficacy of any evidence-based community services, and known risk factors for
institutionalization identified by Dr. Robert Drake from the literature: presence of a co-
occurring substance use disorder, medication non-adherence, co-occurring medical disorder,
unstable housing, lack of family/social supports, aggressive behavior, and preference for
hospital residence. Based on the above, I formed opinions regarding whether individuals were
at serious risk of institutionalization in a State Hospital.

     VI.       Findings from Reviewed Individuals

a.         Overall Findings
The unavailability of evidence-based community-based services and lack of necessary intensity
of available services leads to unnecessary State Hospital admissions.
Many of the evidence-based community behavioral health services that reduce
symptomatology and enhance functioning, such as PACT and permanent supported housing,
were not available in most areas of the State.
Generally, community-based services were underpowered in that they lacked the intensity
necessary to sustain the person in the community. They were often not calibrated to the
client’s level of need, and not person centered. Payment for services, even apparently some
individuals with Medicaid, posed a barrier to services.

For most individuals with mental illness whose symptoms are worsening, there are multiple
opportunities for community-based services to rapidly react, intensify services, and stabilize.
For the people I reviewed in Mississippi, the necessary services were not available, and those
opportunities were lost. These people were admitted to the State Hospital because of those
lost opportunities.
State Hospital lengths of stay for acute stays appeared to be longer than necessary.
This is true both when looking at the State Hospital stays alone and considering the
hospitalization that preceded the State Hospital admission. Upon admission to the State
Hospitals, many individuals had already undergone days if not weeks of treatment in another
facility, including crisis stabilization units, inpatient psychiatric units at local hospitals, and jail
holding facilities. Sometimes the precipitating symptoms had resolved prior to State Hospital
                                                      8
                                                                              CONFIDENTIAL INFORMATION
                                                                            SUBJECT TO PROTECTIVE ORDER
admission. Delays in discharge were often due to unavailability of community-based services
and extended beyond when the person’s needs could be met in the community with
appropriate services.
Transitions from the State Hospital to the community did not promote successful community
tenure and instead reinforced preventable State Hospital readmissions.
To successfully transition persons receiving inpatient care to community providers, inpatient
facilities should encourage active participation of community providers in inpatient treatment
and discharge planning activities. Joint planning and coordination by inpatient and community-
based providers, including family members and advocates, better prepares the patient, family
members, and the receiving community provider to effect a thoughtful transition from the
hospital back to the community, with services and supports in place and poised to activate.
In Mississippi, transition planning and coordination among family members, State Hospital staff
members, and community-based clinical staff members were sparse or non-existent, and even
basic diagnostic formulations were often confusing and inaccurate. As such, persons are
discharged from the State Hospitals – highly structured 24 hour facilities – to the community
with little or no support. The result, predictably, is destabilization and a return to the State
Hospital. A client’s return to the hospital from the community was often viewed as an
unfortunate but inevitable event for a person with mental illness, rather than as a treatment
failure for all entities involved in the person’s care.
b.         Do not oppose
I found that 100% of the individuals reviewed for this opinion (N:33) 2 would not oppose
community-based services over State Hospital care. My experience working with persons with
serious mental illness in the community and in inpatient settings is consistent with this finding.
People with serious mental illness have goals similar to people without mental illness, including
self-determination, privacy, and control over their own lives. These goals are inconsistent with
institutional living.
c.         Is appropriate for and would benefit from community- based services
I found that 100% of the individuals reviewed for this opinion (N:33) were appropriate for and
would benefit from community-based services. The needs, severity of the symptomatology, and
histories of individuals I reviewed in Mississippi are consistent with individuals I have
successfully treated in integrated, community-based settings with the appropriate services and
supports.

The particular and combination of services that each person is appropriate for and would
benefit from varied as discussed in the narratives below. Those services frequently included

2
    Of the thirty-five total individuals reviewed, two were deceased.
                                                            9
                                                                          CONFIDENTIAL INFORMATION
                                                                        SUBJECT TO PROTECTIVE ORDER
evidence-based practices that have demonstrated success in maintaining people in the
community and include PACT, permanent supported housing, supported employment, and
access to mobile or other crisis services, as well as effective diversion and transition from
hospital-based settings. I have seen these services prevent avoidable admissions to hospitals
and successfully maintain people in the community who had lived years in institutions and
others who had repeated and frequent hospital admissions.
Many people I reviewed in Mississippi were appropriate for and would benefit from PACT, but
only two were receiving it. Others were not receiving, but were appropriate for, intensive
home-based support services. These services are flexible in intensity based on the individual’s
changing needs. The services should primarily be provided in the person’s own home or
another natural location in the community instead of a clinic to facilitate engagement and
encourage participation. Intensive home-based support services should include crisis support,
therapy, psychoeducation, family psychoeducation, socialization services, and assistance with
housing, benefits, and other basic needs. It can be offered as a team-based approach or
individual clinicians. However, to be effective, it must be available in sufficient intensity based
upon the individual’s changing needs. For example, if the person has immediate needs for
assistance in housing, benefits, or a significant grieving event, the service intensity should
power up to meet the person’s need and may necessitate daily check-ins for a period of time.
This service may also be provided to individuals transitioning from a PACT team that no longer
need the ongoing multi-disciplinary and intensive service of PACT, but still need more proactive
service engagement than office-based clinical services.

Consistent with my experience working with people with serious mental illness, there was a
high rate of co-occurring substance use disorder among the people I reviewed in Mississippi,
which further exacerbates their mental illness. Others had co-occurring intellectual and
developmental disabilities. Both of those co-occurring conditions require specifically tailored
service interventions, but with the appropriate services, these individuals can be successfully
supported in the community.

d.     Would have avoided or spent less time in a State Hospital with access to reasonable
       community-based services
I found that 100% of the individuals reviewed (N:35) would have avoided or spent less time in a
State Hospital with access to reasonable community-based services. For many individuals
reviewed, the unavailability of community services, including crisis services, predictably
resulted in State Hospital admissions. As individuals showed symptoms of decompensation,
family members and individuals themselves turned to law enforcement or commitment for lack
of alternative options. Once admitted, people tended to stay longer than necessary, often
because of the lack of community options.



                                                10
                                                                      CONFIDENTIAL INFORMATION
                                                                    SUBJECT TO PROTECTIVE ORDER
